Mr. Chief Justice Hollerich delivered the opinion of the court: Shortly prior to July 1, 1929, claimant was employed by Clyde I. Backus, then Assistant Director of the Department of Registration and Education, as office manager of the Chicago office of the Department and as secretary to the Assistant Director. At the time she was employed it was agreed that her salary was to be $200.00 per month, being the amount which had been paid to her predecessor. Claimant worked from July 1 to October 16, 1929, at which time she left the employ voluntarily for the reason that she had been paid only $125.00 per month instead of $200.00 as agreed, and now seeks to recover the balance which she claims to be due her, to wit: $75.00 per month from July 1st to October 16th. No complaint was made as to the manner in which she performed her duties and she was assured by the Assistant Director on several occasions that she would be paid her salary at the rate of $200.00 per month as agreed. It has been stipulated herein that the State of Illinois appropriated the sum of Two Thousand Four Hundred Dollars ($2,400.00) for manager of the Chicago office of the Division of Registration; — and no reason appears why the claim should not be paid. Claimant is entitled to receive the sum of Seventy-five Dollars ($75.00) per month for three and one-half months, in payment of the amount due her, and It is Therefore Ordered that an award be entered in favor of the claimant for the sum of Two Hundred Sixty-two Dollars and Fifty Cents ($262.50).